CaS€ 19-90029-|\/||\/|

B1040 (FORM 1040) (12/15)

PLAINTIFFS

Gregory Kelly
(in Proper Person)

 

Filed 03/07/19 Entered 03/07/19 14249232 DOC 1 PQ. 1 Of 27

 

ADVERSARY PROCEEDING NUMBER
l (Court Use Only)

\9 .900?9\- N\N\

Randall Mark Hici<man and
Virginia E. Hickman

 

DEFENDANTS

 

ATTORNE¥S (Firm Name, Address. and Te|ephone No.)

ATTORNEYS (if Known)

 

 

 

COMPLA|NT TO DENY D|SCHARGE

FRBP 7001(1) - Recovery of MoneyIProperty

11 - Recovery of money/property - § 542 turnover of property
12 - Recovery of money/property - § 547 preference

13 - Recovery of money/property - § 548 fraudulent transfer
14 - Recovery of money/property - other

FRBP 7001(2) - Va|idity, Priority or Extent of Lien
21 - Va|idity, priority or extent cf lien or other interest in property

FRBP 7001(3) - Approvai of Saie of Property
31 - Approvai of sale of property of estate and of co-owner- § 363(h)

i:i|:ii:l:l:l:i

FRBP 7001(4) - Objectioanevocation of Discharge
41 - Objection / revocation of discharge - § 727(0),(d),(e)

I

FRBP 7001(5) - Revocation of Confirmation
51 - Revocation of confirmation

FRBP 7001(6) - Dischargeability

66 - Dischargeability - § 523(a)(1),(14),(14A) priority tax claims

62 - Dischargeabi|ity - § 523(a)(2), false pretenses, false
representation, actual fraud

67 - Dischargeabiiity - § 523(a)(4), fraud as fiduciary, embezzlement,
larceny

i:ii:i:li:|

(continued next column)

2 _
Gregory Keiiy gin a ,
PO Box 7132 . ,
Tempe, Az 85231 !..> §
(430) 799-9218 _"‘__,§c> ` z _q
f_ l

PART¥ (Check One Box Only) ' ‘ RTY (Check One Box Only) g ”'r*“ -l "'
: Debtor m U.S. Trustee/Bankruptcy Admin Debtor l:] U. S Tm's nkru%tcy AM
v Creditor Other Creditor Other
r- Trustee m |_[ Trustee m ibm j z o
CAUSE OF ACTiON (WR|TE A BRlEF STATEMENT 0F CAusE OF ACTiON, iNcLuDlNG ALL u.S. sTATuTEs iNv§v¢§D) j §

. a w v

UNDER 11 U.S.C. §727, AND FOR DECLARATORY REL|EF UNDER 28 U.S.C. §2201,etseq.

 

FRBP 7001(6) - Dischargeability (continued)

61 - Dischargeability - § 523(a)(5), domestic support

68 - Dischargeability- § 523(3)(6), willful and malicious injury

63 - Dischargeabiiity - § 523(a)(8), student loan

64 - Dischargeability - § 523(a)(15), divorce or separation obligation
(other than domestic support)

65 - Dischargeability - other

FRBP 7001(7) - injunctive Relief
71 - injunctive relief - reinstatement of stay
- injunctive relief- other

FRBP 7001(8) Subordination of Ciaim or lnterest
81 - Subordination of claim or interest

i:ii:l:ii:]i:|:l:i:i

FRBP 7001(9) Declaratory Judgment
91 - Dec|aratory judgment

g

FRBP 7001(10) Determination of Removed Action
01 - Determination of removed claim or cause

Other

SS-SiPA Case - 15 U.S.C. §§ 78aaa et.seq.

02 - Other (e.g. other actions that would have been brought in state
court if unrelated to bankruptcy case)

i:l:ii:]

 

_g Check if this case involves a substantive issue of state law

[:\ Check if this is asserted to be a class action under FRCP 23

 

Checi< if a jury trial is demanded in complaint

 

Demand $ 32,439.40

 

Other Reiief Sought

 

 

 

B1040

Case 19-90029-||\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 2 Of 27

B1o40 (Page 2) (12/15)

         

BANKRUPTCY CASE NO.

    
  
   
 

NAME OF DEBTOR

BK-18-07207-MM7
NAME 0F JuDGE

RANDALL MARK i-iiCKMAN and ViRGiNiA E. HICKMAN
DisTRicT iN leci-i cAsE is PEND|NG DlvlsioNAL oFFlcE

 

 

JUDGE MARGARET M. MANN

SOUTHERN D|STRiCT OF CAL|FORN|A SAN D|EGO

     

     

PLA|NT|FF DEFENDANT ADVERSARY PROCEED|NG NO.

      

 

D|STR|CT |N WHlCH ADVERSARY |S PEND|NG D|V|S|ONAL OFFICE NAME OF JUDGE

 

 

 

   

SIGNATURE OR PL lNT|FF)

 

DATE PR|NT NAME oF ATTORNEY (OR PLA\NT|FF)
MARCH 06, 2019 GREGORY KELLY

 

 

 

 

lNSTRUCT|ONS

The filing of a bankruptcy case creates an “estate" under the jurisdiction of the bankruptcy court which consists of ali of the
property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the jurisdiction of the
court so broad, there may be lawsuits over the property or property rights of the estate. There also may be lawsuits concerning
the debtor's discharge. if such a lawsuit is filed in a bankruptcy court, it is called an adversary proceeding

A party filing an adversary proceeding must also complete and file Form 1040, the Adversary Proceeding Cover Sheet,
unless the party files the adversary proceeding electronically through the court’s Case Management/Eiectronic Case Fiiing
system (CM/ECF). (CiVi/ECF captures the information on Form 1040 as part of the filing process.) When compieted, the cover
sheet summarizes basic information on the adversary proceeding The clerk of court needs the information to process the
adversary proceeding and prepare required statistical reports on court activity.

The cover sheet and the information contained on it do not replace or supplement the H|ing and service of pleadings or other
papers as required by iaw, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely seif-expianatory,
must be completed by the plaintist attorney (or by the plaintiff if the plaintiff is not represented by an attorney). A separate cover
sheet must be submitted to the clerk for each complaint filed.

P|aintiffs and Defendants. Give the names of the plaintiffs and the defendants exactly as they appear on the compiaint.
Attorneys. Give the names and addresses of the attorneys, if known.

Party. Check the most appropriate box in the first column for the plaintiffs and in the second column for the defendants
Demand. Enter the dollar amount being demanded in the complaint

Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. if the plaintiff is

represented by a law firm, a member of the firm must sign. if the plaintiff is pro se, that is, not represented by an attorney, the
plaintiff must sign.

B1040

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 19-90029-|\/||\/| Filed 03/07/19

Gregory Kelly

PO. Box 7132
Tempe, AZ 85281

In Proper Person
(480) 799-9218
isovegas@yahoo.com

In re:

Entered 03/07/19 14:49:32 Doc 1 Pg. 3 of 27

FiLED
IIHAR 57 Pn zzt,,

UNITED STATES BANKRUPTCY COURT:
SOUTHERN DISTRICT OF CALIFORNIA

) Case No.: BK-18-07207-MM7

 

v.
RANDALL MARK HICKMAN and
VIRGINIA E. HICKMANS

Defendants.

RANDALL MARK HICKMAN and § Chapter 7
vIRGINiA E. HICKMAN § ADV. PROCEEDING NO.
Debtors, § DEPT3
) JUDGE:
GREGORY KELLY’ § coMPLAINT To DENY DISCHARGE
plaintiffs ) UNDER 11 U.S.C. §727, AND FoR

) DECLARATORY RELIEF UM)ER 28
) U.S.C. §2201, et seq.

§ JURY TRIAL DEMANDED

V\’/V\_/

 

Discharge under ll U.S.C. §727.

 

 

Comes now, Plaintiff Gregory Keliy (“Plaintift”), creditor of Randall Mark Hickman
(“Randy”) and Virginia E. Hickman (“Virginia”) and collectively (“the Hickmans” or
“Defendants”), the above named Debtors and Defendants, and alleges as follows:

I. RISDICTION AND VE E
l. This is a core proceeding Within the meaning 0f28 U.S.C. § § 157(b)(2)(l), (J) and is

brought pursuant to ll U.S.C. §523 and §727 for the purposes of Denying Defendants’ Chapter 7

ADVERSARY COMPLAINT - 1

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 4 01 27

2. This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §
2 1334 and 28 U.S.C. § 157(b).
3 3. Defendants are the Debtor’s in this chapter 7 case, Which Was filed on December 03,
2018.

4. The Deadline to tile a complaint for determination of dischargeability is March l l,
2019, so this complaint is timely, and Plaintiff is a creditor of Defendants by virtue of the

8 following facts:

9 II. SPECIFIC ALLEGATIONS
10
05. Plaintift` is a Judgment Creditor bu virtue of partially paid F ederal Judgment against
1 1
Randy from 2017. The claim amount is $32.439.40, as shown in Claim 1-1 on the C ourt Docket
12

13 (Exhibii A).

1 4 IlI. GENERAL ALLEGATI()N§

15 06. The Hickmans have maintained unaccounted cash in the hundreds of thousands of

16 dollars since 2011, largely drawn from the Elkins Family Living Trust (“Elkins Trust”), Where

17

18 Virginia is the Trustee and Benet`iciary.

19 07. From December of 201 1 through November of2016, the Elkins Trust made hundreds

20 of thousands of dollars of insider payments to Coradell Hickman (“Coradell”), Rory Mark

21 Hickman (“Rory”), Randy, and three of Randy’s corporations; National Center For Autism

: Research and Education, (“NCARE’), RMH Investments Group Inc. (“RMH”), and Hickman

2 4 Global Initiative Inc. (“HGI”).

25 08. In 2015, the Elkins Trust purchased over $100,000 of automobiles, including one for
2 6 Rory, Without showing the disposition of these vehicles in their bankruptcy petition.

27

28

ADVERSARY COMPLAINT - 2

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 5 Of 27

09. At the time of filing this complaint, the Hickmans have failed to produce Court
Ordered Personal Tax Returns or Corporate TaX Returns for NCARE, RMH, and HGI, and a
fourth Corporation, Round Table lndustries (“RTI”) to Plaintiff.

10. At the time of filing this complaint, the Hickmans have failed to produce all of their
Court Ordered Personal Bank Statements, Elkins Trust Bank Statements, and Corporate Bank
Statements for NCARE, RMH, and RTI to Plaintiff.

1 1. Despite claiming to have no “non-exempt” assets, the Hickmans have continued their
341 meeting of creditors for this instant bankruptcy THREE times.

12. The Hickmans failed to list all of their debts and assets in this petition, including
their cash holdings

13. The Hickmans failed to list their transfers of over TWO MILLION, NINE
HUNDRED THOUSAND DOLLARS ($2,900,000) into the Elkins Trust, as Well as transfers
into the “Hickman Family Trust,” (“Hickman Trust”), Which is purportedly administered by
Coradell.

14. Plaintiff alleges that Randy is the “de-facto” Administer of the Hickman Trust, and
that Randy has provided the majority of funding for this trust.

15. Plaintiff alleges that the Elkins Trust and Hickman Trust are not exempt from this
bankruptcy, or attachment from creditors

16. Plaintiff alleges that the Hickmans have hundreds of thousands of dollars being held
either in cash, safe deposit boxes, casino chips, undisclosed personal, family trust or corporate

bank accounts, overseas bank accounts, or insiders such as Coradell, Rory and others.

ADVERSARY COMPLAINT - 3

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 6 Of 27

17. Plaintiff alleges that NCARE, RMH, HGI, and RTI still have bank accounts are not
permanently revoked, and are therefore undisclosed corporations With respect to the Hickman’s
bankruptcy petition.

18. Plaintiff alleges that NCARE, RMH, HGI, RTI, the Elkins Trust, and the Hickman
Trust have been used to hide hundreds of thousands of dollars from creditors

19. Plaintiff alleges that NCARE, RMH, and HGI never had any legitimate business
purpose or business transactions and Were effectively used by the Hickmans for the SOLE
PURPOSE of shielding personal assets from creditors.

20. Plaintiff alleges that the Elkins Trust and the Hickman Trust are nothing more than
personal bank accounts for Virginia and Randy, but have been effectively used by the Hickmans
for the SOLE PURPOSE of shielding personal assets from creditors

21, Plaintiff alleges that while RTI was a business operating in Nevada and California, it
also permitted the Hickmans to make hundreds of thousands of dollars disappear through cash
withdraws, and has not filed State or Federal Tax Returns from operations

22. Plaintiff alleges that NCARE, RMH, and HGI have never filed State or Federal Tax
returns, throughout their existence, making it nearly impossible for creditors to see the ultimate

disposition the hundreds of thousands of dollars of transfers made to these companies

IV. AUSES F ACTI N
FIRST CAUSE OF ACTION
(Non-Dischargeability For Concealment
of Property Under 11 U.S.C. § 727(a)(2)(A))

23. Plaintiff repeats and re-alleges Paragraphs 1-22, as fully incorporated herein.

24. Bankruptcy Code § 727(a)(2)(A) provides in relevant part, that:

ADVERSARY COMPLAINT - 4

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 7 Of 27

(a) The court shall grant the debtor a discharge, unless -

2 (2) the debtor, with intent to hinder, delay, or defraud a creditor or an officer of
the estate charged with custody of property under this title, has transferred,
3 removed, destroyed, mutilated, or concealed, or has permitted to be transferred,

removed, destroyed, mutilated, or concealed_~
5 (A) property of the debtor, Within one year before the date of the filing of the
6 petition;

25. The Defendants have made hundreds of thousands of dollars of cash withdraws since
201 l, for which there is no final accounting
10 26. The Defendants have made hundreds of thousands of transfers to corporate entities of

11 Randy since 2011. which never filed State or Federal Tax Returns, and without any final

12 accounting for these funds
13
27. The Def`endants have made hundreds of thousands of purchases in automobiles
1 4
15 jewelry, and other consumer goods since 2015, without disclosing a final accounting of these

16 assets in their instant Bankruptcy Petition.

17 28. Since 201 1, the Dcfendants have made over TW() MlLLl()N, NlNE HUNDRED
18 "rHousAND DOLLARS (s2,900,000) Orrransrers m the atkins 'rruSt-, and Hickman 'rmsi,
19 without any final accounting for these transfers

20

21 29. As recently as October of 20 l 8, Defendants agreed to pay Plaintiff’s $49,385.25

22 Judgment in an unrelated case, after paying thousands of dollars of fees to attorney Bruce D.

23 Jaques (“Mr. .laques”).

24 30. Def`endants would not have taken these actions if they were truly indigent, and have
:: failed to disclose the amounts and source of their payments to Mr. Jaques

27 31. Less than two months latcr, rather than disclose their true assets and financial

2 8

ADVERSARY COMPLAINT - 5

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 8 Of 27

condition under Court Order from the Nevada District Court, Defendants chose to file Chapter 7
Bankruptcy for the second time in two years
32. On the basis of Defendant’s intentional failure to disclose their true assets

Def`endants’ bankruptcy Should be dismissed

SECOND CAUSE OF ACTION
(Non-Dischargeability For Concealment Of, Or
Failure to K'eep _Records Under l.l U.S.C. §727 (a)(3)
33. Plaintiff repeats and re-alleges Paragraphs 1-32, as fully incorporated herein.

34. Bankruptcy Code § § 727(a)(3) provides that:

(a) The court shall grant the debtor a discharge, unless _-

(3) the debtor has concealed, destroycd, mutilated,
falsified, or failed to keep or preserve any recorded

information, including books, documents records, and
papers, from Which the debtor's financial condition or

business transactions might be ascertained, unless such
act or failure to act was justified under all of the
circumstances of the case;

35. Defendants have a long history of concealing records, dating back to Randy’s 2007
Bankruptcy in 2007 (in this Honorable Court).

36. In that case, (BK No. 07-02628-LT7). Randy eventually agreed to a non-discharge
based in part, on his concealment of records, and three Adversary Complaints (including the
Trustee).

37. ln 2017, after filing bankruptcy in Nevada, Defendants chose to sell their fully

homesteaded $700,000 home in Las Vegas, rather than produce Rule 2004 Subpoenaed

documents to Plaintiff.

ADVERSARY COMPLATNT - 6

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 9 Of 27

38. in late November of 2018, rather than produce financial documents under Court
Order from the Nevada District Courti Randy again chose to file Bankruptcy. to prevent
disclosure of`his financial information

39. in the instant Bankruptcy case, Defendants have continued their 341 Meeting of
Creditors THREE times, despite claims of indigence

40. in the instant Bankruptcy Case, Defendants Were required to deliver financial
documents via Subpoenas by .lanuary 18, 2019 (Dkt. Nos l i and 12).

41 . Rather than comply with the Subpoenas, Defendants chose to have their attorney file
a frivolous and legally infirm “Motion to Quash,"’ for the sole purpose of thwarting Plaintiff`s
Adversary Complaints.

42. This i--ionorable Court upheld Plaintiff’s Subpoenas on February 28, 2019, but
Def`endants have not complied

43. At the time offiling this Complaint, Defendants have failed to produce any of the
subpoenaed documents which were not already disclosed to them by Plaintiff.

44. At the time of filing this Complaint, Defendants are requesting an additional four
weeks to comply with the Subpoenas, without any explanation for their non-compliance

45. At the time of filing this Complaint, Defendants’ attorney refuses to provide written
acknowledgment that Defendants are non-compliant with Court Ordered Subpoenas.

46. At the time of filing this Complaint, Defendants’ original attorney is attempting to
remove himself from his representation of Defendants at a Rule 2004 Examination on March 08,

2019.

ADVERSARY COMPLAINT - 7

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 10 Of 27

47. On the basis of Defendants’ long history of refusing to provide financial documents
and refusal to follow Court Orders in different jurisdictions their bankruptcy should be
dismissed.

THIRD CAUSE OF ACTION
(Non-Dischargeability F or False Oaths
or Accounts Under 11 U.S.C. §727 (a)(4)(A)
48, Plaintiff repeats and re-alleges Paragraphs 1-47_. as fully incorporated herein.
49. Bankruptcy Code § 727(a)(4)(A) provides that:

(a) The court shall grant the debtor a discharge, unless _-

(4) the debtor knowingly and fraudulently, in or in
connection with the case ~_

(A) made a false oath or account

50. Defendants’ instant Bankruptcy Petition was rife With false oaths and accounts from
its initial filing, and despite two amendments can never be cured.

51 . At the time of their bankruptcy filing, Defendants were fully aware that they were
not listing their proper assets and debts just as they did in their 2017 Nevada Bankruptcy and
2007 California Bankruptcy (Randy only).

52. Despite years of subpoenaed bank records obtained by Plaintifi`, Defendants have
continued to maintain, in two different Bankruptcy filings that they survive on a mere 31,460 of
monthly Social Security Income. rather than the hundreds of thousands of dollars in cash they
withdrew from the Elkins Trust, Randy’s Corporations, and Virginia’s personal accounts from
201 1-2017.

53. Plaintiff alleges that Defendants are in control of hundreds of thousands of cash

withdraws since 201 l, which were not disclosed on their pctition.

ADVERSARY COMPLAINT - 8

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 11 Of 27

54. Plaintiff alleges that Defendants have control of over a hundred thousand dollars of
assets, Which were not disclosed on their petition.

55. Plaintiff alleges that Defendants have cash, casino chips, safe deposit boxes overseas
bank accounts corporate bank accounts, or third parties holding assets which were not disclosed
on their petition.

56. Plaintiff alleges that the Elkins 'i`rust, and Hickman Trust, have received over TWO
MiLLlON, NINE HUNDRED THOUSAND DOLLARS, ($2,900,000) of transfers from
Defendants since 2011, which were not disclosed on their petition.

58. Plaintiff alleges that Defendants have failed to disclose their true debts and assets,
and only do so when confronted with evidence that they have attempted to hide from the
Bankruptcy Court.

59. Plaintiff alleges that Defendants have bank accounts either personal, trust, or
corporate, which were not disclosed on their petition

60. Plaintiff alleges that Dkt. No. 1, page 6_. Part 6, line 19 is false, as it vastly
understates Defendants’ assets, that Defendants were aware of this at the time of filing their
petition, and Defendants intentionally filed a false petition.

61. Plaintiff alleges that Dkt. No. l, page 6, Pait 6, line 20 is false. as it vastly
understates Defendants’ liabilities that Defendants were aware of this at the time of filing their
petition. and Defendants intentionally filed a false petition.

62. Plaintiff alleges that Defendants were well aware of their $300,000 Debt to the Estate
ofPatricia .l. Ritchie, but chose not to list it in their 2017 or 2018 Chapter 7 Bankruptcies,

because they didn’t anticipate a collection action.

ADVERSARY COMPLAINT - 9

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 12 Of 27

63. Plaintiff alleges that Dkt. No. 1, page 8, Part 1, lines 1b and 1c are false, as they
vastly understate Dcfendants’ assets

64. Plaintiff alleges that Dkt. No. 1, page 8, Part 2, line 3b is false, as it vastly
understates Defendants’ liabilities

65. Plaintiff alleges that Dkt. No. i, page 8, Part 3, line 5 is faise, as it vastly understates
Defendants" monthly expenses

66. Plaintiff alleges that Dkt. No. i, page 8, Part 7, line 5 is false, as Defendant`s
liabilities were mostly debts originating from business loans and not consumer debts

67. Plaintiff further alleges that Defendants intentionally misrepresented their debt to
prevent discovery of Randy’s four revoked Corporations (NCARE, RMH, HGI and RTI).

68. Plaintiff alleges that Dkt. No. l, page 10, Part 2, line 3 is false, as Defendants own
one or more automobiles currently titled to a third Party.

69. Plaintiff alleges that Dkt. No. l, page 10, Part 3, line 6 is false, as the value of
Defendants’ household furnishings is worth more than $ 3,000.

70. Plaintiff alleges that Dkt. `No. l, pages 10/1 l, Part 3, line 7 is false, as the value of
Defendants’ electronics is worth more than $ 300.

71. Plaintiff alleges that Dkt. No. 1, page 11, Part 3, line 12 is false. as the value of
Defendants’ jewelry is worth more than $ 500.

72. Plaintiff alleges that Dkt. No. l, page 12, Part 4, line 17 is false, and that Defendants

have undisclosed bank accounts not listed on their Bankruptcy Petition.

ADVERSARY COMPLAINT - 10

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 13 Of 27

73. Plaintiff alleges that Dkt. No. l, page 12, Part 4, line 25 is false, and that Def`endants
are the administrators, de-f`acto Trustees, and beneficiaries of the Elkins Trust and Hickman
Trust.

74. Plaintiff alleges that Dkt. No. l, page l3, Part 4, line 30 is f`alse, and that Defendants
are owed money by third parties

75. Plaintiff alleges that Dkt. No. l, page l3, Part 4, line 32 is false, and that Defendants
are the beneficiaries of the Elkins 'l`rust and Hickman 'l`rust.

76. Plaintiff further alleges that Defendants have received hundreds of thousands of
dollars in distributions from the Elkins Trust and Hickman Trust, and deliberately falsified their
bankruptcy petition._

77. Plaintiff alleges that Dkt. No. l, page l3, Part 4. line 33 is false, and that Def`endants
have no legal claims against Gregory Kelly (Plaintit`f`).

78. Plaintiff further alleges that Dkt. No. l, page l3, Part 4. line 33 mentions Plaintift"s
name purely for the purposes of intimidation and harassment

79. Plaintiff alleges that Dkt. No. l, page l3, Part 4, lines 35 and 36 are false and that
Defendants have not listed all of their assets.

80. Plaintiff alleges that Dkt. No. l, page 14, Part 5, lines 37. 38, 39, 40` 41, 42, 43, 44,
and 45 are false, and that Defendants have undisclosed assets from NCARE, RMH. HGI, and
RTI.

81. Plaintiff further alleges that NCARE, RMH, HGl, and RTI have not been
permanently revoked by the State ofNevada, have never filed final tax returns, and should have

been properly disclosed in Defendants` Bankruptcy Petition as assets.

ADVERSARY COMPLAINT - 11

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 14 Of 27

82. Plaintiff alleges that Dkt. No. l, page 15, Part 8, lines 56, 57, 58, 59, 6l, 62, and 63
2 are false, and that Defendants have not disclosed all of their assets.
3 83. Plaintiff alleges that Dkt. No. l, pages l6 and l7 (Schedule C) are false with respect

to Def`endants’ alleged possessions, bank accounts_. and Claims against Plaintiff on line 2.

: 84. Plaintiff alleges that Dkt. No. l. page 22_. Part 2, line 4.8 is false, and that the correct
7 amount owed to Gregory Kelly, (via docketed judgment) is $49,385.25.

s 85. Plaintiff alleges that Dkt. No. l, page 22, Part 4, lines 6i and 6j are false, and that the
9 De'l"endants owe significantly more money than listed on their petition.

10 86. Plaintiff alleges that Dkt. No. l, page 24, line 2 is false, as Def`endants clearly lived
: in a Community Property State at the time offiling their petition, and for many years earlier.

13 87. Plaintiff alleges that Dkt. No. l, pages 27 - 28, (Schedule J) is f`alse, and that

14 Defendants have significantly higher monthly expenses than listed in their petition.

15 88. Plaintiff alleges that Dkt. No. l, page 3l, Part 3. line 6 is false, as Defendants’ debts
1 6
were primarily business debts and not consumer debts.
17 ~
18 89. Plaintiff further alleges that Dkt. No. l, page 31, Part 3. line 6 is false, because

19 Defendants, or a third party working on their behalf, paid more than $ 600 to attorney Bruce D.

20 Jaques and l\/love 4 Less Storage in Nevada within 90 days of filing their bankruptcy petition.

21 90. Plaintiff further alleges that Defendants have refused to provide documentation of
22
these transactions to Plaintiff`, despite Court Ordered Subpoenas.
23
2 4 9l. Plaintiff alleges that Dkt. No. l, page 32, Part 5, line l3 is f`alse, and that Def`endants

25 have gifted assets of`$ 600 or more within two years of filing bankruptcy.
2 6
27

2 8
ADVERSARY COMPLAINT - 12

 

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 15 Of 27

92. Plaintiff alleges that Dkt. No. l, page 33, Part 7, line 16 is false, as Det`endants paid $
15,000 to the Dias Law Group in April of 2018 for services related to their 2017 Nevada

Bankruptcy.

93. Plaintiff alleges that Dkt. No. l, page 33, Part 7, line 17 is false, as Def`endants paid
thousands of dollars to attorney Bruce D. Jaques in 2018 to negotiate a 849,385.25 Conf`ession of
Judgment to Plaintiff in Clark County District Court Case No. A-18-779920-C.

94. Plaintiff further alleges that Defendants claimed to have the ability to pay this
ludgment by October '10, 2018, which is in stark contrast to their instant bankruptcy petition.

95. Plaintiff alleges that Dkt. No. l, page 33, Part 7, line 18 is false, as Defendants have
transferred property to Coradell and Rory within 2 years of filing bankruptcy

96. Plaintiff alleges that Dkt. No. l. page 34, Part 7, line 19 is false, as Defendants have
transferred over TWO MlLLION, NINE HUNDRED THOUSAND DOLLARS ($2,900,000) to
the Elkins Trust within 10 years of filing bankruptcy.

97. Plaintiff alleges that Dkt. No. l, page 34, Part 8, line 21 is false, and that Defendants
have undisclosed safe deposit boxes, being held in the name of third parties or trusts.

98. Plaintiff alleges that Dkt. No. l, page 35. Part ll, line 27 is false, and that
Det`endants should have listed NCARE, RM'H, and HGI in addition to RTl.

FOURTH CAUSE OF ACTION
(Declaratory Relief Under 28 U.S.C. § 2201, et seq.)

99. Plaintiff repeats and re-alleges Paragraphs 1-98, as fully incorporated herein.
100. As properly alleged in Paragraphs 1-98, Det`endants are not entitled to a Chapter 7

discharge of any debts.

ADVERSARY COMPLAINT - 1 3

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 16 Of 27

10 l. Defendants dispute these contentions, despite the overwhelming, documented
evidence against them.
102. Plaintiff is entitled to a declaratory judgment against Det`endants under 28 U.S.C. §

2201, et seq., finding, concluding, and adjudging that Plaintiff is entitled to all prayers for relief

V. PRAYER F()R RELIEF

WHEREFORE, Plaintiff prays forjudgment as follows:

l. With respect to the First Cause o't`Action, an Order that `[)efendants’ bankruptcy is
non-dischargeable pursuant to 11 U.S.C. §727 (a)(2)(A).

2. With respect to the Second Cause of Action, an Order that Defendants` bankruptcy is
non-dischargeable pursuant to 1 l U.S.C. §727 (a)(3`).

3. With respect to the Third Cause ot`Action, an Order that Det`endants’ bankruptcy is
non-dischargeable pursuant to 11 U.S.C. §727 (a)(4)(A).

4. With respect to the Fourth Cause of Action, an Order entering judgment for Plaintiff
and granting declaratory relief under 28 U.S.C. § 2201, et seq., including, without limitation, that
Plaintist $300,000 Claim is non-dischargeable

5. An Order granting reasonable attorney fees, costs, expenses, and any other equitable

relief that the Court deemsjust and proper.

//
//
//
//
//
//
//

ADVERSARY COMPLAINT - 1 4

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 17 Of 27

Dated this 6th day of March, 2019.

PREPARED AND SUBMITTED

%_Q/

Gregory\l€e’l/y
PO Box 7132
Tempe, AZ 85281
(480) 799- 9218
ln Proper Person

ADVERSARY COMPLAINT - 1 5

 

 

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 18 Of 27

EXHIBIT A

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 19 Of 27

 

 

Case 18-07207-i\/li\/l7 Claim 1-1 Filed 12/10/18 Desc i\/iain Document Pg. 1 of 9
__ . . 1…,,"..,.. FiLED
i»"iii iii this information to identity the casr;~: §§g§§%o
D,,b,o,, Randan Mark Hickman '""""RECENED
V'r `n' E.i~l'c n l ~
g::::;'g"mnm iQi ia l kma B€C l " §3?2

 

U"“°‘i SW*BS Banme Court for ther Souinern District of Caiiiornia
Case number 18'07207~MM7

CLERK, U.S. BANKRUPTCY COURT
SOUTHERN DISTR|CT OF CALlFORNiA
BY LL DEPUTY

 

 

 

 

 

Ofiicial Form 410
Proof of Claim

Reacf the instructions before fiiling out this form This form is for making a cialm for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative mcmahonl Maire such a request according to 11 U.S.C. § 503.

Fllsrt must leave out or redact information that is entitled to privacy on this tenn cr on any attached documents Attach redacted copies of any
documents that support the claim. such as promissory noves. purchase crders. invoices itemized statements ot running accountsd contracts judgments
mortgages and security agreements Do not send original docu ments; they may be destroyed after scanning if the documents are not availabie.
explain in an attachment '

A person who files a fraudulent daim could be fined up to $500,000, imprisoned for up to 5 years or both. 18 U.S.C. §§ 152, 157. and 3571.
Fill in ali the information about the claim as ori the date the case was filed. that date is nn the notice of bankruptcy (Form 309) that you roccived.

identify the Claim

1. :Vr::i;;rt,i;e current Gre § cry Ke"y
Name of the current creditor (the person or entity to be paid for this claim)

04/16

 

 

Other names the creditor used with me debtor

EN¢)

l:l Yes. From whom?

 

 

 

2. Has this daim bean
acquired from
someone eise?

 

 

3. Where shoutd notices : Wi'ggre_:shouii!:'noticeo to the'.creéitqr`ve-se_nt? ' g .Wh_srochoui_d payments to the creditor be sent? (ii

 

 

 

and payments to the . , oiftorént)__
°mm°' be ‘°'“? Gregory Keliy Gregory Keliy
Federai Rule of Name Nm
la k x P ncaa
(§§B',§‘f’z%‘{,z('g) `”° Po Box 7132 Po Box 7132
Numizsr Street Number Stroei
Tempe AZ 8528‘i Tempe AZ 85281
City State ZlP Code City State ZiP Code §
mm phone (480) 799-921 8 owed phone (480) 799-9218
emma man isove as ahoo.com contact aman isovegas@yahoo.com

Un\form claim idenziner for electronic payments in chapter 13 (if you use one):

 

 

 

 

 

4. Does this claim amend a N°
°“° ‘"“dy f"°d? m ¥es. Claim number on court claims registry (it known) _______ Filed on
l oo 1 vvw
5. Do you know if anyone H No
also has filed a proof 4 - ., 3
of claim for twa alamo m Yes. Who made the earner filing. x
Officiai Form 410 Proof of Claim page i

%W rko 80

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249232 DOC 1 PQ. 20 Of 27

Case 18-07207-l\/|l\/l7 Claim 1-1 Filed 12/10/18 Desc Main Document

Pg.zoro

 

m@lvo information mut the ¢|olm us of ¢llo beto the Case Wo¢ F|led

6. Do you have any number d No
dibf°l'?

¥°" "" t° 'd°"‘"¥ m n Yee. Laet 4 digits of the debtors account or any number you use to identify the debtor: ____ ___ ____ ____

 

7

C|No

nw much le the claim s 32.439-40. nm this amount include lmrte or other chargu?

g Yes. Allach statement ltemlzing interest. feeo. expenses, or other
charges required by Bankruptcy Rule 3001 (c)(2)(A).

 

claim?

Unpald balance on Federai Judgment

 

8. Whet is the basis of the Exemples: Goods so|d. money |oaned. lease. services perfonned. personal injury or wrongful death, or credit cerd.
Altach redacted copies of any documents supporting the claim required by Bankruptcy Ruie 3001(¢).
Limit disclosing information that is entitled to privacy, such as health care information

 

9. le all or port ofthe claim g N¢
3°¢""°'" n Yes. The claim ls secured by a lien on pmperty.

Nature of property:

cl Motor vehicle
U other. oeseribe;

Cl Reai estate. little claim is secured by the debtors principal residence tile a Mortgage Pmol olCiel'm
Altachment (Oflicial Form 41 O-A) with this Proof ol Clalm.

 

Besls for pedectlon:

 

been filed or leoorded.)

Va|ue of property
Amount of the claim tim is socured: $

Amluel interest kate (when case was tiled)_l~_?_£%

d leed
U Varleble

Amount necessary to cure any default as of the date of the petltlon:

Attech redacted copies of documents, ll any. that show evidence of perfection ot a security interest (for
example. a mmgage, lien. certificate of title, financing statement or other document that shows the lien has

Amolmt of the claim that ls unsocured: $ (The sum of the secured and unsecured
amounts should motd'l the amount in line 7.)

 

10. ls mls claim mall on a d N°
loose?
El Yes. Amount necessary to cure any default u of the date of the petition

 

11. ls mls claim subject to a g No
right ar mm
Cl ves. identify the propeny:

 

 

 

Oflicia| Form 410 proof of Claim

page 2

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249232 DOC 1 PQ. 21 Of 27

Case 18-07207-Ml\/|7 Claim 1-1 Filed 12/10/18 Desc Main Document Pg. 3 of 9

 

12. le all er part ofthe claim g No
entitled to priority under

11 u.s.c. § simon n Y°S- Check °"°~' Amwm william while
A claim may be parity 0 Dornestic support obligations (includlng alimony and child support) under

priority and parity 11 u.s.c. § so1(o)(1)(A)or(a)(1)(ai $

nonprlority. For example,

in some categories, the n Up to $2.850' of deposits toward purchase. lease. or rental of property or services for

law limits the amount persona|, fami|y, or household use. 11 U.S.C. § 507(a)(7).

entitled to priority.

l:l Weges. saiaries, or commissions (up to $12,850') earned within 180 days before the
bankruptcy petition is fried or the debtor's business ends, whichever is eartier.
11 U.S.C. § 507(a)(4).

Ci Taxes or penalties owed to governmental unlis. 11 ti.S.C. § 507(8)(8). $
L'.l contributions to an employee benem pian. 11 u.s.c. § 501(a)(5). $
El omor. specify subsection or 11 u.s.c. § sovrair_) that apprree. $

' Arneunts are subject to adjustment on 4/01/19 and every 3 years alter matter cases begun an or alter the date al adjustment

 

Tlie person completing Check the appropriate box:

this proof of claim must
sign and date lt. M l am the cradltor.
map 9011(°)° L_.l i am the creditors attorney or authorized agent.

li you me this Claim n l em the iruslee, cr the debtor, or their authorized egent. Bankruptcy Ruie 3004.

§|:05(:" at 'X|§;l;):h::::z:s owns m l arn a guarantor, surety. endorser. or other codebtor. Bankruptcy Rule 3005.

to establish local rules

apan what a signature l understand that an authorized signature on this Proofof Claim serves as an acknowledgment that when calculating the
' amount oi the clalm, the creditorgave the debtor credit for any payments received toward the debt.

A person who files a ~

fm“d“|°m dam °°"'d b° l have creamlned the infomiation in this Hroofo/ Claim and have a reasonable belief that the information is true

amd "P l° $5°0,000. and correct

imprisoned for up to 5

¥:‘\?é_‘g guam 157' and l declare under penalty cf perjury that the foregoing is true and correct

3511.

Executed on date 12/07/2018
um" 'r no"_r ww_' _

A,,

Signedre- W
Prtnt the name ot the person who is corn ing end signing this claim:

 

 

 

Neme G|'eg°l'y Kel|y
First name Middle name mt name

Tttte

Cornpany

identity the corporate eervicer al the company ifthe authorized agent is a aervioer.

 

 

M,m PO Box 7132
` Nurnber Street
Tempe AZ 85281
city stern zP coco
connect phone 1480) 799-9218 amer iso as ahoo.com

 

 

 

Ofiic|al Form 410 Froof of Claim page 3

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249:32 DOC 1 PQ. 22 Of 27

Case 18-07207-MM7 Claim l-l Fiied 12/10/18 Desc Maln Document Pg. 4 of 9

EXHIBIT A

(Regisu'ation of Judgment in Nevada)

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14:49:32 DOC 1 Pg. 23 Of 27
Case 18-07207-MM7 Claim 1-1 Filed 12/10/18 Desc Main Document Pg. 5 of 9

Case 2:17¥cv-02409-APG-PAL Document 1 Filed 09l06117 Page 1 of 3 l

AO 45| iR¢v. \ZIizi Cierlt’s C¢rtitlmion era ludpmnt to be Re¢lmmd in Aoctiichim'
1 7-MS-79

 

 

 

UNrrED STATES Dlsi
for the
Southern District ci` New York
GREGORY KELLY )
Floiniw` ' )
v. ) Civil Action No.1:17-cv-2392-GHW

RANDALL MARK i-l|CKMAN )
warden )

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

roeniry rim are attached judgment is o copy era judgment entered by this conn on ware '7[;_1¢‘[ 7411 .

i also certify that. as appears from this court's recorde. no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this coun. the time for appeal has expired. and no appeal has been fried or. if one was iilcd. ii is no longer

limine

perez lirr-rf 291er

    

CLERK OF CO T

 

` ` - F'L":D' ' ____RECE|VED
_._...ENTERED ____SERVED Oil
CO|!NS£UPARi iES Of RECORD

 

sEP -i 2017‘

 

 

 

Cl.ERli iiS D|STR|CT COURT
D|STR|CT OF NF.VADA

 

 

`BY:

 

 

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14:49:32 DOC 1 Pg. 24 of 27
Case 18-07207-MM7 Claim 1-1 Filed 12/10/18 Desc Main Document Pg. 6 of 9

Case 2:17-cv-02409-APG-PAL Document 1 Filed 09/06/17 Page 2 of 3 '
Case 1:17~cv-02392-GHW Document 26 Filed 07/24/17 P e 1 of 2

USDC SDNY
DOCUMENT
ELEC'I'RONICAILY FILED

DOC #: _____________
DATF. i~'-'IT mm m /»u rome

  
     
   
     
   

UNI'I`ED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

       
   
    
     

  
 
 

 

X
GREGORY KELLY, :
z 11-rris-19
Puinriff, c
v r.r r-cv-A.)n-L:rrtw
=i??i.it»._. _ ` ~r_i-'e:
RANDALLMARKH!GIQMN, . _- ___mERerrn-mr sgg$%cg~
ncme : CoUNS£L/PARHES or RECORD
X SEP -6 2017

 

 

 

 

GREGORY H. WOODS, Udited Statce District]udgc: clng us msmcr comm

. orsrriicr orri£vioi
PlaintiffGregorchllyliicdacompln.intiothlsactio = :'°"'-»----¢' ......... t

Rnedeu Mark Hickman breached a comer homer are person Dkr Ne. 1. Derenrienr win
personaliysecvedwrchrhcsummonsand complaint mihis acri.en,on Aprii.l?, 2017..1\11¢\ proof of
'ecrvicewas ElcdwithtthourtonMay 12,2017. Dkt.N.o 9.Mr.I-!ickmad,anmd1vxduai,1snerchcr v
`_ admfadc,noranmcompecenr,noramembuofcheUmred Snicee mi_i_imy. D_kr. No 22_,i<eilyAff.' in
` Supp. of Dei'aoll: Jodgmen`c. Despite proper ecrvch of chc summons add complaint, D'cfendanr has
not eppearedaddhas failed roanswcr chccomplmdt,addthctrme forD__e£end_adtto answerrhe

conrpla`idc has expired

` (91119ERED, AD]UDGED, 'AND DECREED that Plaintiff have judgment against Defcddant 111 ’
roe uqoiderod minn of $100, 000. 00 pins dairy iorereer er s% from F_e_brwy 1 2016 rhroogn b '
‘ F¢bnnry 10, 2016 mounting re interest orsso, 000 .00 pine cone end debore¢mene error ocean in 4
chc amount of1458.00 amount id all to 1150,458.00;add rt is further
ORDERED diet this judgment constitutes a final judgment as to all claims asserted in this

mine by Plaintiff renner Derendern,

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249232 DOC 1 PQ. 25 Of 27

Case 18-0720`7»MM7 Claim 1-1 Filed 12/10/18 Desc Main Document Pg. 7 of 9

Case 2:17-cv-02409~APG-PAL Document 1 Filed 09/06/17 Page 3 of 3 '
Case 1:17-cv-02392-GHW Document 26 Filed 07/24/17 Page 2 of 2

Plaintiff is directed to serve this order on Defeddadt.
The Cle¢k of Court is directed to mail both Plaintiff add Defendent a copy of this order by

 

ccrtiEedmailadd to closethis case
so oRDBRED.
Daced,~ July 24, 2017 GRBEGR'? H. woods
New York. NewYosk united smee Dieeeierjudge

 

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14:49:32 DOC 1 Pg. 26 Of 27
Case 18-07207-|\/||\/|7 Claim 1-1 Filed 12/10/18 Desc |Vlain Document Pg. 8 of 9

EXHIBIT B

(Accounting of Debt as of Petition Date)

Case 19-90029-|\/||\/| Filed 03/07/19 Entered 03/07/19 14249232 DOC 1 PQ. 27 Of 27

b~nv~ bowndi

§ 2§§ 35

 

.w<mo\- wo mm dodson end 330 E=QEQ dunham van 25 2c md 25 big ~ _on Ecm mix >o~m=b_=mm 8 E~:B=m

.>=ms=§. E¢u.$a ~N.H nw wv§=£mo md .$.§E
,HZEZUDE ZOHM¢OH mo ZO§m~UmE **

zocbumxm mo E.E>> ,.V

§
ev.mmv.~m m o m o w Nm.mmm m gm chain m wm.wo~.~m m w~\mo\m~
wm.mo~.mm m ooo.oNHw o m QN.HmH.H w ¢NN mc.m m mm.m~.o.~m; w~\~o\mo
mo.m~.o.~m~ a o w *mm.mm~ m Hm.ov w w mmo.m m Ne.~m~.dm$ §\m~\mo
N¢.._m~..om# m o w .....&v w 51va w mv mNo.m w oo.mmv.om; ~.H\:\mc
oo.wmv .omH m o w o a o m o mNQ.m m Qo.wm_v .om; S>~NRQ

l

~=l=e.. E<.l . nunn

 

 

luu=a._mlllvw=d>lm $: mm 330 sz

 

..~<h Um<-m¢e~e.>u-dn"~ MN§DZ Nm<U
<Q<>NZ mo .HUEW~D
_H.MDOU .HUEWHQ mm.H<.Hm §§
Z<EUE § H.H¢§ PM QH>PO .HM..HQ ¢O.m UZ~.HZDOUU<

m eo m .mn_ EQE:QOQ Em_>_ ommD wic!m.~ nm=u_ H-H E_m_U d>:z-\»cwwo-w.= ®mmO

